            Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

GUENDI MENDEZ HERNANDEZ
8504 16th Street, N.W.
Apt. 520
Washington D.C. 20910
                                                         Case No. 19-2071
       Plaintiff,

       v.

RITO LOCO, LLC
641 S Street N.W.
Third Floor
Washington D.C. 20001

Serve: LOUIE HANKINS
       Registered Agent
       641 S Street N.W., Third Floor
       Washington D.C. 20001

And

LOUIE HANKINS
641 S Street N.W.
Third Floor
Washington D.C. 20001

       Defendants.

                                        COMPLAINT

       Plaintiff, Guendi Mendez Hernandez (“Plaintiff Hernandez”) by her undersigned counsel,

Melehy & Associates LLC, hereby brings suit against Rito Loco, LLC (“RL LLC”), and Louie

Hankins (“Hankins”), for violations of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C.

§§ 201, et seq., the District of Columbia Minimum Wage Revision Act, D.C. Code § 32-1001 et.

seq. (“DCMWRA”) and the District of Columbia Payment and Collection of Wages Law

(DCPCWL”), codified at D.C. Code §§ 32-1301 et seq. (“DCPCWL”). Plaintiff alleges as follows:
             Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 2 of 12



                                            THE PARTIES

        1.      Plaintiff Hernandez is an adult resident of the District of Columbia and was

employed by Defendants from on or about June 1, 2015 to on or about Friday June 14, 2019, when

Hankins terminated her. During the entire period of time that is the subject of this Complaint,

Plaintiff’s primary duties were preparing food for sale from Defendants’ food truck, driving the

food truck to various locations and driving it back to Rito Loco Restaurant and Bar and cooking

food on the food truck for customers. Plaintiff is also an employee engaged in commerce within

the meaning of the FLSA.

        2.      RL LLC is a limited liability company formed under the laws of the Commonwealth

of Virginia and engaged in business in the District of Columbia. RL LLC was formed for the

purpose of operating a restaurant and bar named “Rito Loco” and located at 606 Florida Avenue,

N.W., Washington D.C. 20001. It owns and operates the food truck as well. From approximately

June 1, 2015 to approximately June 14, 2019, when she was terminated, RL LLC employed the

Plaintiff within the meaning of the FLSA, the DCMWRA and the DCPCWL because at all relevant

times (through its owners and managers) RL LLC treated Plaintiff as an employee, paid her wages,

supervised her, determined her rate of pay and the manner and frequency of pay, set her schedule

and hired her and fired her. RL LLC also meets the definition of an “Enterprise Engaged in

Commerce” under the FLSA (29 U.S.C. § 203(s)(1)(A)(i)), as it has: (1) employees engaged in

commerce or the production of goods for commerce or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce; and (2) a gross

volume of sales made or business done of not less than $500,000.00 (exclusive of excise taxes at

the retail level that are separately stated).




                                                 2
            Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 3 of 12



       3.      Hankins is an officer, director, owner and/or member of RL LLC. He is an employer

of Plaintiff within the meaning of the FLSA, the DCMWRA and the DCPCWL because: (1) he is

an owner, officer, director and/or member of RL LLC; (2) he has operational control over RL LLC

and is significantly involved in the operations of the business; (3) he controlled the terms and

conditions of Plaintiff’s employment, including setting her work schedule, determining her rate of

pay, how she was paid, whether she was paid an overtime premium for overtime hours and he was

responsible for the wage violations at issue in this case; and (4) he has the ability to hire and fire

Plaintiff and did in fact hire Plaintiff and then fired her on or about June 14, 2019.

                                         JURISDICTION

       4.      The jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 29 U.S.C. § 217.

The Court has subject matter jurisdiction under § 1331 because Plaintiff’s claims involve federal

questions and the Court has pendant jurisdiction over the Plaintiff’s District of Columbia claims

under 28 U.S.C. § 1367.

       5.      This Court has in personam jurisdiction over Defendants because all of them

conduct business in the District of Columbia.

                                    STATEMENT OF FACTS

       6.      During the entire span of her employment with Defendants (June 1, 2015 to June

14, 2019), Plaintiff drove, operated, prepared and sold food from the Rito Loco food truck.

Specifically, each day that Plaintiff worked overtime hours, she drove to Defendants’ location in

the District of Columbia, prepared the food for the food truck, stocked the truck with supplies, and

then drove the food truck to predetermined locations as instructed by Hankins or other RL LLC

staff, cooked the food on the food truck to serve to customers, cleaned the food truck and then

returned the food truck to the Defendants location in the District of Columbia.



                                                  3
            Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 4 of 12



       7.      For the entire span of Plaintiff’s employment with Defendants, Defendants paid

Plaintiff on an hourly basis for the hours worked, but never paid the Plaintiff (who was non-exempt

under the FLSA and the DCMWRA) an overtime premium for overtime hours. And, Defendants

failed to pay Plaintiff anything at all for some of the hours she worked, including both straight

time and overtime hours. Plaintiff’s hourly rate of pay ranged from $12.00 per hour to $16.50 per

hour, as she received salary increases throughout her tenure with Defendants. Although Hankins

or others in Defendants’ employ kept a written record of the hours Plaintiff worked, Plaintiff was

not always paid for all hours worked.

       8.      At all times relevant to the Complaint, Plaintiff was employed in the District of

Columbia because: (1) she regularly spent more than 50% of her working time in the District of

Columbia; and/or (2) her employment was based in the District of Columbia (where Rito Loco

was located) and she regularly spent a substantial amount of her working time in the District of

Columbia and not more than 50% of her working time was spent in any particular state. D.C. Code

§ 32-1003.

       9.      In 2015, Plaintiff spent several weeks working overtime between the beginning of

her employment in June, 2015, through September 2015 and the weeks when she worked overtime

are recorded in records maintained by the employer and can be determined by an examination of

the Defendants’ time and payroll records.

       10.     In April, May, June and July, 2016, Plaintiff routinely worked at festivals several

days per week, where she would sell food from the food truck. During these four months in 2016,

Plaintiff estimates that she worked six days a week (with Monday off) during the following hours:

Tuesday from 7:00 a.m. to 4:00 p.m. with no break (9 hours); Wednesday from 7:00 a.m. to 4:00

p.m. with no break (9 hours); Thursday at a festival beginning at 10:00 a.m. and continuing to



                                                4
          Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 5 of 12



11:00 p.m. with a one hour break (12 hours); Friday at a festival beginning at 6:00 a.m. and ending

at midnight, with a 2 hour break (16 hours); Saturday at a festival beginning at 6:00 a.m. and

ending at midnight, with a 2 hour break (16 hours); Sunday at a festival from 10:00 a.m. to 6:00

p.m. with no break (8 hours). This was a total of approximately 70 hours per week.

       11.     In August and September, 2016, Plaintiff did not perform festival work and she

worked five days per week. During that non-festival time frame, Plaintiff estimates that she worked

three days per week from 7:00 a.m. to 4:00 p.m. with no break (9 hours) and two days per week

from 7:00 a.m. to 9:00 p.m. with a one-hour break (a double shift of 13 hours after the break is

deducted). This is a total of approximately 53 hours per week.

       12.     In April, May, June and July, 2017, Plaintiff also routinely and consistently worked

at festivals, where she would prepare food from the food truck. During these four months in 2017,

Plaintiff estimates that she worked five days a week (with Monday and Tuesday off) during the

following hours: Wednesday from 7:00 a.m. to 4:00 p.m. with no break (9 hours); Thursday at a

festival beginning at 10:00 a.m. and continuing to 11:00 p.m. with a one hour break (12 hours);

Friday at a festival beginning at 6:00 a.m. and ending at midnight, with a 2 hour break (16 hours);

Saturday at a festival beginning at 6:00 a.m. and ending at midnight, with a 2 hour break (16

hours); Sunday at a festival from 10:00 a.m. to 6:00 p.m. with no break (8 hours). This was a total

of approximately 59 hours per week.

       13.     In August, 2017, Plaintiff did not perform festival work and she worked five days

per week. During this time frame, Plaintiff estimates that worked three days per week from 7:00

a.m. to 4:00 p.m. with no break (9 hours) and two days per week Plaintiff worked a double shift

from 7:00 a.m. to 9:00 p.m. with a one-hour break (13 hours). This is a total of approximately 53

hours per week.



                                                5
          Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 6 of 12



       14.     Plaintiff was out on pregnancy related leave from October 2017 to sometime in

April 2018 and she did not work during this time frame.

       15.     In 2018, Plaintiff worked overtime hours only in July and/or August, 2018. During

those months Plaintiff estimates that she worked a total of five days a week, three days per week

from 7:00 a.m. to 4:00 p.m. with no break (9 hours) and two days per week worked a double shift

from 7:00 a.m. to 9:00 p.m. with a one-hour break (13 hours). This is a total of approximately 53

hours per week.

       16.     In July and/or August, 2018, Plaintiff also worked at one festival for several days.

During that week, Plaintiff estimates that she worked the following hours: Wednesday from 7:00

a.m. to 4:00 p.m. with no break (9 hours); Thursday at a festival beginning at 10:00 a.m. and

continuing to 11:00 p.m. with a one hour break (12 hours); Friday at a festival beginning at 6:00

a.m. and ending at midnight, with a 2 hour break (16 hours); Saturday at a festival beginning at

6:00 a.m. and ending at midnight, with a 2 hour break (16 hours); Sunday at a festival from 10:00

a.m. to 6:00 p.m. with no break (8 hours). This was a total of approximately 59 hours per week.

       17.     In 2019, sometime between May and June, Plaintiff worked at two festivals. During

the times of the festivals, Plaintiff estimates that she worked five days per week and worked the

following days and hours: Wednesday from 7:00 a.m. to 4:00 p.m. with no break (9 hours);

Thursday at a festival beginning at 10:00 a.m. and continuing to 11:00 p.m. with a one hour break

(12 hours); Friday at a festival beginning at 6:00 a.m. and ending at 1:00 a.m. the next day, with a

2 hour break (17 hours); Saturday at a festival beginning at 6:00 a.m. and ending at 1:00 a.m. the

next day, with a 2 hour break (17 hours); Sunday at a festival from 10:00 a.m. to 7:00 p.m. with

no break (8 hours). This was a total of approximately 63 hours per week.




                                                 6
          Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 7 of 12



       18.     In April, May and June, 2019, during non-festival time, Plaintiff estimates that she

worked at total of five days a week three days per week from 7:00 a.m. to 4:00 p.m. with no break

(9 hours) and two days per week from 7:00 a.m. to 9:00 p.m. with a one-hour break (13 hours).

This is a total of approximately 53 hours per week.

       19.     The applicable statute of limitations under the DCMWRA and the DCPCWL

(which went into effect on February 26, 2015), provides that an action, “must be commenced

within 3 years after the cause of action accrued, or the last occurrence if the violation is

continuous.” D.C. Code § 32-1308 (c)(1). On a continuing and ongoing basis from the beginning

to the end of Plaintiff’s employment with Defendants, they failed to pay the Plaintiff an overtime

premium for her overtime hours and failed to pay her for some hours worked in violation of the

DCMWRA and the DCPCWL. Given that Plaintiff’s employment ended on or about June 14,

2019, the last violation occurred on that date and the three-year limitations period for her wage

claims will elapse on June 14, 2022. Therefore, Plaintiff has asserted timely claims for violations

of the DCMWRA and the DCPCWL for following period: June 1, 2015 to the end of her

employment with Defendants (June 14, 2019).

       20.     Plaintiff has also asserted timely wage claims under the DCMWRA and the

DCPCWL from June 1, 2015 to the end of her employment with Defendants (June 14, 2019). The

statute of limitations for her claims under the DCMWRA and the DCPCWL was tolled beginning

May 27, 2015 and for each day thereafter, when, on a continuing basis, Defendants failed to

comply with the notice provisions of D.C. Code § 32-1008 (c) and (d) (which became effective on

February 26, 2015). Section 32-1008 (c) and (d) required Defendants, to provide written notice to

Plaintiff of, inter alia, her overtime rate of pay. Defendants were required to comply with this

written notice provision within 90 days after the statutory amendments took place – no later than



                                                7
          Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 8 of 12



May 27, 2015 and within 30 days of any change in that rate. See D.C. Code § 32-1008 (d)(1)(A).

At no time during Plaintiff’s employment with Defendants did they comply with the notice

provisions by providing Plaintiff with written notice of any type (not even her paystubs contained

that notice), indicating the rate of her overtime pay. Since Defendants failed to provide the required

written notice to Plaintiff of her overtime rate of pay, the statute of limitations in § 32-1308 (c)

was tolled from the inception of Plaintiff’s employment and for the duration of it. This also means

that Plaintiff has timely unpaid wage claims (under the DCMWRA and the DCPCWL) for

following time frame: June 1, 2015 to the end of Plaintiff’s employment. See D.C. Code § 32-1008

(d)(3) (“The period prescribed in § 32-1308 (c), shall not begin until the employee is provided all

itemized statements and written notice required by this section”).

       21.     Thus, for the period of approximately June 1, 2015 to the end of her employment

with Defendants, Plaintiff is entitled to her unpaid overtime wages and unpaid straight-time wages

plus an equivalent amount equal to three times her unpaid wages as liquidated damages pursuant

to D.C. Code §§ 32-1012 (b)(1) and 32-1308 (a)(1)(A), along with attorney’s fees at the Adjusted

Laffey Matrix rate, the Legal Services Index Rate and/or the rates set forth in Salazar ex rel. v.

District of Columbia, 809 F.3d 58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308 (b)(1).

       22.     Without the time and/or payroll records, Plaintiff is unable to estimate the precise

amount of wages she is owed. Once she receives the time and/or payroll records from the

Defendants, Plaintiff will provide the Defendants with those calculations and/or amend the

Complaint.

                                            COUNT I
                                     VIOLATIONS OF THE FLSA

       23.     Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

                                                  8
          Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 9 of 12



        24.     Plaintiff was engaged in commerce and/or handled goods that have been moved in

commerce, and alternatively, RL LLC was an enterprise engaged in commerce for the entire time

that Plaintiff was employed by the Defendants, making the Defendants subject to the FLSA with

regard to Plaintiff.

        25.     Defendants violated the FLSA by knowingly failing to pay Plaintiff Hernandez an

overtime premium for her overtime hours – i.e. one and one-half times her regular hourly rate for

each hour over 40 that she worked during each workweek that she was employed by Defendants.

        26.     Defendants’ actions were willful as defined by the FLSA and were not undertaken

in good faith and therefore, both are liable to Plaintiff for liquidated damages and the statute of

limitations for the FLSA claims is three years.

        27.     Defendants are liable to Plaintiff Hernandez under 29 U.S.C. § 216(b) of the FLSA,

for her unpaid overtime premium compensation, plus an additional equal amount as liquidated

damages, court costs, reasonable attorneys’ fees and expenses.

        28.     The precise amount owed to the Plaintiff by Defendants cannot be calculated

because Plaintiff and her counsel do not possess all of her time and payroll records, which are in

possession of Defendants.

                                          COUNT II
                                  VIOLATIONS OF THE DCMWRA

        29.     Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

        30.     At all times relevant to the Complaint, Plaintiff was an “employee” of Defendants

within the meaning of D.C. Code § 32-1002 (2).

        31.     At all times relevant to the Complaint, Defendants were “employers” of Plaintiff

within the meaning of D.C. Code § 32-1002 (3).

                                                  9
          Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 10 of 12



         32.   At all relevant times, Plaintiff was employed in the District of Columbia by

Defendants, within the meaning of the DCMWRA.

         33.   Defendants violated the DCMWRA by failing to pay Plaintiff an overtime premium

for the overtime hours she worked from June 1, 2015 to June 14, 2019.

         34.   The precise amount owed to the Plaintiff by Defendants cannot be calculated

because Plaintiff and her counsel do not possess all of her payroll records and time records, which

are in possession of Defendants.

         35.   As a result of the violations of the DCMWRA by Defendants and the manner in

which the statute of limitations is computed (and tolled), they are liable for Plaintiff’s unpaid

overtime wages for the entire span of Plaintiff’s employment with Defendants (June 1, 2015 to

June 14, 2019), liquidated damages equal to three times the unpaid overtime wages and reasonable

attorneys’ fees and costs incurred in this action, including attorneys’ fees at the Adjusted Laffey

Matrix rate, the Legal Services Index Rate and/or the rates set forth in Salazar ex rel. v. District of

Columbia, 809 F.3d 58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308 (b)(1).

                                        COUNT III
                               (VIOLATIONS OF THE DCPCWL)

         36.   Plaintiff re-alleges and incorporates the allegations contained in the paragraphs

above.

         37.   At all relevant times, Defendants were employers of Plaintiff within the meaning

of the DCPCWL.

         38.   At all relevant times, Plaintiff was employed in the District of Columbia by

Defendants, within the meaning of the DCPCWL.




                                                  10
           Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 11 of 12



          39.    Defendants violated the DCPCWL by failing to pay the Plaintiff for all hours

worked. The precise violations are apparent from the time and payroll records which are in

Defendants’ possession.

          40.    Additionally, 30 working days have passed since the wages were due to be paid and

therefore, Defendants are liable for liquidated damages equal to three times the amount of unpaid

wages. See D.C. Code §32-1303 (4).

          41.    As a result of the violations of the DCPCWL by Defendants and the manner in

which the statute of limitations is computed (and tolled), they are liable for Plaintiff’s unpaid

straight-time wages for the entire span of Plaintiff’s employment with Defendants (June 1, 2015

to June 14, 2019), liquidated damages equal to three times the unpaid overtime wages and

reasonable attorneys’ fees and costs incurred in this action, including attorneys’ fees at the

Adjusted Laffey Matrix rate, the Legal Services Index Rate and/or the rates set forth in Salazar ex

rel. v. District of Columbia, 809 F.3d 58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308

(b)(1).

                                        RELIEF REQUESTED

          Plaintiff requests the following relief:

          A.     enter a judgment against Defendants, jointly and severally, and in favor of Plaintiff,

                 based on their violations of the FLSA, in the amount of Plaintiff’s unpaid and

                 illegally withheld overtime wages, plus an amount equal to her unpaid overtime

                 wages as liquidated damages, for violations occurring during the time frame

                 outlined in the Complaint;

          B.     enter a judgment against Defendants, jointly and severally, and in favor of Plaintiff,

                 based on their violations of the DCMWRA and the DCPCWL, in the amount of



                                                     11
 Case 1:19-cv-02071-TJK Document 1 Filed 07/11/19 Page 12 of 12



     Plaintiff’s unpaid and illegally withheld and unpaid overtime and straight time

     wages, plus an amount equal to three times the amount of unpaid overtime and

     straight-time wages as liquidated damages during the time frame outlined in the

     Complaint;

C.   award Plaintiff her reasonable attorney’s fees and costs incurred in this action at the

     Adjusted Laffey Matrix rate, the Legal Services Index Rate and/or the rates set forth

     in Salazar ex rel. v. District of Columbia, 809 F.3d 58 (D.C. Cir. 2015), as required

     by D.C. Code § 32-1308 (b)(1); and

D.   grant any other and further relief as the nature of Plaintiff’s cause may require.



                                    Respectfully submitted,

                                    ________/s/________________________________
                                    Omar Vincent Melehy, Esq.
                                    DC Bar No.: 415849
                                    MELEHY & ASSOCIATES LLC
                                    8403 Colesville Road Suite 610
                                    Silver Spring, Maryland 20910
                                    ovmelehy@melehylaw.com
                                    Phone: (301) 587-6364
                                    Fax: (301) 587-6308
                                    Attorney for Plaintiff




                                       12
